 



         

EXHIBIT 10.2

TERMINATION AGREEMENT

     This Termination Agreement (“Agreement”) is made and entered into as of the
31st day of March, 2005 (“Effective Date”), by and between AESP, Inc., f/k/a
Advanced Electronic Support Products, Inc. (“AESP”), a Florida corporation, and
Roman Briskin (“Briskin”).

     WHEREAS, AESP and Briskin are parties to that certain Employment Agreement,
dated February 19, 1997 (“Employment Agreement”); and

     WHEREAS, AESP and Briskin have agreed that the Employment Agreement shall
be terminated effective as of the Effective Date; and

     WHEREAS, notwithstanding the termination of the Employment Agreement,
Briskin shall continue as an at-will employee of AESP following the Effective
Date.

     NOW, THEREFORE, in consideration of the foregoing, the parties hereto agree
as follows:



1.     The Employment Agreement is hereby terminated, effective as of the
Effective Date. As of such date, the parties hereby release each other from any
and all obligations under the Employment Agreement.



2.     Notwithstanding the termination of the Employment Agreement pursuant to
this Agreement, following the Effective Date Briskin shall continue to serve as
an at-will employee of AESP. In that regard, and subject to such future
determinations with respect to Briskin’s compensation as may be made by the
Board of Directors of AESP, Briskin shall continue to earn his current annual
base salary of $198,000 per annum, shall continue to receive an automobile
allowance of $500 per month and shall continue to participate in the benefit
plans of the Company in which he currently participates. Further,
notwithstanding the termination of the Employment Agreement, Briskin shall
continue to hold the Company stock options that he currently holds, all in
accordance with the terms of the agreements with respect to such options.



3.     Notwithstanding the termination of the Employment Agreement pursuant to
this Agreement, following the Effective Date, AESP shall continue to indemnify
Briskin with respect to his actions as an officer and director of AESP to the
fullest extent provided by law, as more particularly set forth in AESP’s
articles of incorporation and by-laws.



4.     This Agreement contains the entire understanding of the parties in
respect of its subject matter and supersedes all prior agreements and
understandings (oral or written) between or among the parties with respect to
such subject matter.



5.   The rights and obligations of this Agreement shall bind and inure to the
benefit of the parties and their respective successors and assigns.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement the day and
year first above written.

                  /s/ Roman Briskin       Roman Briskin           

            AESP, INC., a Florida corporation
      BY: /s/ John F. Wilkens       Name (print): John F. Wilkens      Title:  
Chief Financial Officer   

 